                                                                          JS-6



             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA


SERGIO MUNOZ-GUZMAN,                 Case No. CV 19-00005-DSF (JCx)
    Plaintiff,

                 v.                  JUDGMENT

7-ELEVEN, INC., et al.,
    Defendant.



   The Court having previously issued an Order to Show Cause re
Dismissal for Lack of Prosecution and Plaintiff not having
responded or shown a reason why the action should not be
dismissed in its entirety for the failure of plaintiff to file a motion
for default judgment as to defendants Chong C. Kim and Michell
Kim,
   IT IS ORDERED AND ADJUDGED that this action be
dismissed.


   Date: January 21, 2020           ___________________________
                                    Dale S. Fischer
                                    United States District Judge
